Title: John Quincy Adams to Abigail Adams, 24 November 1795
From: Adams, John Quincy
To: Adams, Abigail


          
            1. from hence.
            My Dear Mother.
            London November 24. 1795.
          
          You will receive the letter I wrote you during my captivity at Helvoetsluys, where I was detained by opposite winds and violent weather almost three weeks. On the 11th: instt: I arrived here. How long I shall stay is yet unknown to myself, but I hope not long; there is something so dissipated and yet so solitary in the residence of a City like this, that I have never found in it either the pleasures of Society, or the profits of retirement. There is a continual flutter, an agitation of the Spirits excited by the multitude of objects that crowd upon the senses at once, that is not without its charm for a time, as it amuses the mind by employing it with a succession of novelty of long continuance; but when the period of Enchantment

is over, and it cannot last many days, there remains nothing but a listless uneasiness that allows neither application nor enjoyment.
          The craving void of solitude is more forcibly felt by me now than it has hitherto been, because I left my brother at the Hague. I feel very sensibly the want of his Company; while I had it I could not consider myself as separated from every object of my attachment
          There are always however in these great Cities subjects of curiosity, that become interesting to a transient traveller. Among those of the present day, are some manuscripts alledged to have been recently discovered, being originals from the hand of Shakespear. Among several others of trifling importance, there is a complete fair copy of the Tragedy of King Lear; three or four sheets being part of an Hamlet, and an whole Tragedy heretofore unknown entitled Vortigern and Rowena.
          You will suppose that I have enough of the Catholic superstition about me, to pay my devotions to such relics as these. They are in the possession of a private Gentleman by the name of Ireland, and with the introduction of a friend I have had an opportunity to see them all, except the new play. That was not shewn us, whether owing to an interruption from company, or to some shyness in the proprietor, the play’s being still unacted and unpublished, I know not. It has however been purchased by the manager of Drury Lane Theatre, Mr: Sheridan, for five hundred pounds, and is to appear on that stage in the course of the present Season: it will soon be published likewise in print.
          The reality of this discovery is however contested, and it may perhaps occasion a literary controversy, that will finally remain undecided like that which was raised by Chatterton. Among the numerous proofs of authenticity which accompany these papers, Mr: Ireland does not hesitate to affirm that the Vortigern will be ranked among the very best plays of the author, and Mr: Sheridan by adopting it on the Stage, seems in some degree to have pledg’d his great literary reputation on the point.
          When I shall have seen or read the Vortigern, I shall feel myself better qualified to form an opinion upon this great question than I am at present. The internal marks of authenticity born by the papers are great and numerous. Mr Ireland told us indeed that no single person that had seen the papers entertained the smallest doubt of their being genuine, but this assurance did not entirely remove mine. The internal evidence is indeed so very strong in their favour that it becomes a little suspicious from its minuteness. For instance,

at the end of the Lear, is written “The end of my Tragedy of King Lear. William Shakspeare.” Does not such a minute look a little as if it was made on purpose to answer a question very natural now, but which the author probably never foresaw?— Yet at the time of this supposed discovery, other examples of the authors hand-writing were extant, and they compare perfectly well with these. The play differs in almost every line from the copies hitherto known in print, and improves upon them.
          Among the loose papers are a short Letter from Queen Elizabeth to Shakespear, commanding him to play before her on a certain day: A copy of a letter from him to Lord Southampton, and his answer; a deed from him to a man by the name of Ireland, or rather a Will giving him several of his plays and a sum of money, in consideration of his having saved his life from drowning in the Thames: a love Letter to Anna Hatherrewaye, with a lock of hair: engagements with several of the players who performed at his Theatre, and receipts from them, with several designs drawn with a pen &c. All these are to be published, and will make their appearance within a few weeks.
          You have long known my partiality for the Swan of Avon, and will not be surprized to find me entering seriously into a question like this. Nor will you think it ridiculous. “Not to admire,” the maxim of Horace and of Pope, as procuring the only means of human happiness, has indeed more and more of my assent, the longer I live upon earth. I find the enthusiasm of youth rapidly subsiding, and scarce any thing new or old that now meets my observation, has the power to excite a strong sensation. I have not yet however lost my attachment to poetical beauty, and still recognize with delight the flashes of original genius. Shakespear therefore retains almost unimpaired his empire over my mind, and shares largely of that gratitude which I think due to the memory of every man whose labours contribute to enliven the dulness of human existence.
          I have been to see two of his plays performed since my arrival here, and have been gratified with the performances of Mrs: Siddons in the part of Cordelia, of Kemble in that of Lear, and of Mrs: Jordan in that of Viola. You have doubtless seen the Lear as it is acted, with the injudicious introduction of an amorous plot for Cordelia which weakens the filial affection, the strong characteristic meant by the bard to be shewn in all its power, and with the alteration to a fortunate catastrophe, which excludes the most pathetic if not the most sublime scene in the play. The liberties which the modern



managers have taken with Shakespear to adapt him to the taste of the day, may perhaps have been necessary for their interest, but certainly the effect that I perceive from it is, disappointment.
          As this letter is almost wholly dramatic, I enclose with it the two last plays of Cumberland, which will amuse an idle hour or two. There is always something generous in his style of Sentiment, and though it has been said to be calculated to make “folly grow proud,” it may perhaps not be without use to look sometimes at the picture of “men as they ought to be.”
          Another Comedy of the same writer is said to be now in rehearsal at Drury Lane, and soon to be produced. Cumberland, Young Colman, and Reynolds, are the favourite dramatic authors of the present day. They seem indeed to share the stage among them, for scarce a new play can appear with any success, unless written by one of them.
          The Politics of the day may be gathered from the newspapers I send. I have no Patience to dwell upon a subject which is of such extreme importance at this moment, and will be forgotten tomorrow. The whole substance of European affairs amounts only to this; That they are very much exhausted, and very hungry. Peace is the great object of their wishes on all sides. That is yet enjoyed by our Country, and that it may still be so is the fervent prayer of your affectionate Son
          
            John Q. Adams.
          
        